Citation Nr: 0831028	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-35 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability, to include pes planus, plantar fasciitis, and 
foot swelling.

2.  Entitlement to service connection for bilateral hip 
disability.

3.  Entitlement to service connection for bilateral ankle 
disability.

4.  Entitlement to service connection for a lumbar spine 
disability.

5.  Entitlement to service connection for a bilateral leg 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 2000 to 
January 2001.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  The veteran's pes planus is related to active service.

2.  The competent medical evidence shows that the veteran is 
not currently diagnosed with plantar fasciitis, a disability 
manifested by bilateral foot swelling, a bilateral hip 
disability, a left ankle disability, or a lumbar spine 
disability.

3.  Right ankle joint equinus and bilateral knee valgus 
deformity is not related to active service or to service-
connected disability.


CONCLUSIONS OF LAW

1.  Pes planus was incurred in active service. 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  The veteran does not have plantar fasciitis, a disability 
manifested by bilateral foot swelling, a bilateral hip 
disability, a left ankle disability, or a lumbar spine 
disability that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

3.  Right ankle joint equinus and bilateral knee valgus 
deformity were not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).  A letter dated in June 
2004 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in her possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim.  The June 2004 letter told her to provide any relevant 
evidence in her possession.  See Pelegrini, 18 Vet App. at 
120.  

With respect to the issue of service connection for bilateral 
pes planus, although the June 2004 letter did not notify the 
veteran as to the appropriate disability rating or effective 
date to be assigned, the Board finds that this is harmless 
error as once the RO establishes the disability rating for 
the veteran's bilateral pes planus and the effective date for 
the grant of service connection for bilateral pes planus, the 
veteran will have the opportunity to appeal that decision.  
Further, since the Board has concluded that the preponderance 
of the evidence is against the claims for service connection 
for bilateral plantar fasciitis, a disability manifested by 
bilateral foot swelling, a bilateral hip disability, a 
bilateral ankle disability, a lumbar spine disability, and a 
bilateral leg disability, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's service medical records and identified private 
medical records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The veteran was also accorded a VA 
examination in August 2004. 38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The Board notes that the veteran's DD Form 214 demonstrates 
that she entered active duty on July 6, 2000 and separated 
from active duty on January 24, 2001.  The reason for 
separation indicated, "DISABILITY, EXISTED PRIOR TO SERVICE- 
MEDICAL BOARD."  The veteran's service records indicate that 
Medical Evaluation Board proceedings convened and the veteran 
was determined to have bilateral moderate to severe pes 
planus with plantar fasciitis that existed prior to service.  
The Medical Board recommended a medical discharge.  

The first matter is whether the veteran is entitled to the 
presumption of soundness as to bilateral pes planus and 
plantar fasciitis.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2007).

The veteran's service medical records indicate that at 
enlistment in January 2000, clinical evaluation of the 
veteran's feet were normal.  In the Report of Medical History 
completed by the veteran in connection with her enlistment 
examination, she denied ever having foot trouble.  On the 
Applicant Medical Prescreening Form, the veteran denied 
impaired use of feet.  Therefore, as a bilateral food 
disorder was not noted on entrance into service, the veteran 
is entitled to the presumption of soundness as to a bilateral 
foot disorder.

The next matter is whether there is clear and unmistakable 
evidence that a bilateral foot disorder pre-existed active 
service.

On October 4, 2000, approximately eight months after the 
veteran's entrance into service, she presented with 
complaints of left foot pain for one year and reported that 
she dropped a 45 pound weight on right foot.  On October 16, 
2000, the veteran presented with complaints of bilateral pain 
of the plantar aspect for 3 1/2 months.  Physical examination 
showed mild pes planus.  Assessment was bilateral plantar 
fasciitis, and inserts were prescribed.  On October 30, 2000, 
the veteran presented with complaints of left foot pain for 
three months.  It was noted that the veteran was seen by 
physical therapy and provided with arch supports for pes 
planus and that the pain was located along the top and 
lateral aspect of foot.  Assessment was rule out stress 
fracture, foot pain.  X-rays were normal.  On December 15, 
2000, the veteran presented with complaints of a four month 
history of bilateral foot pain especially in the arches.  It 
was noted that the veteran had tried prolonged periods of 
rest, soft shoes, NSAIDs, physical therapy, and arch supports 
without improvement.  It was also noted that she was unable 
to run or march/walk for prolonged distances and desired 
medical separation for her condition.  Physical examination 
demonstrated bilateral moderate to severe pes planus without 
bulging of medial border and tender to palpation of plantar 
fascia.  The assessment was bilateral moderate to severe pes 
planus which existed prior to service.

The Narrative Summary for Medical Board notes that the 
veteran had complaints of bilateral foot pain for four months 
since basic training and that she had been diagnosed with pes 
planus on entrance into the military and had had significant 
problems since that time.  The Medical Board determined that 
the veteran's pes planus with plantar fasciitis existed prior 
to service and was neither incident to nor aggravated by 
military service. 

 "Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
[noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence"].  The burden of proof is on VA to 
rebut the presumption by producing clear and unmistakable 
evidence that a disability existed prior to service.  See 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The 
determination of whether there is clear and unmistakable 
evidence that a defect, infirmity, or disorder existed prior 
to service should be based on "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1) (2007).  

The fact that the Medical Board reported that the veteran had 
been diagnosed with pes planus on entrance into the military 
is incorrect.  In fact, the Report of Medical Examination 
evaluated the veteran's feet as normal and in the notes, 
described the veteran's feet as having a normal arch and 
being asymptomatic.  In addition, there was no diagnosis of 
pes planus or plantar fasciitis until October 2000, nearly 
eight months after the veteran's entrance into service.  
Further, the veteran reported that she had been having 
bilateral foot pain for three months when she presented on 
October 16 and 30, 2000 and for four months when she 
presented on December 15, 2000.     

The Board notes that the record indicates that on her first 
visit with complaints of foot pain she reported pre-service 
left foot problems and that she dropped a 45 pound weight on 
her right foot.  In addition, two military physicians, 
comprising the Medical Evaluation Board, determined that the 
pes planus with plantar fasciitis existed prior to her 
enlistment.  Further, the VA examiner in August 2004 noted 
that pes planus was most likely a condition that someone has 
before and after the military.  

Given the inconsistency with respect to the onset of foot 
pain in the veteran's service medical records, and the fact 
that the Medical Board findings include a factual error as to 
the timing of the diagnosis of the pes planus, the Board does 
not find the Medical Board opinion to be clear and 
unmistakable evidence sufficient to rebut the presumption of 
soundness.  Similarly, with respect to the August 2004 VA 
examiner's opinion, the Board does not consider this opinion 
to be clear and unmistakable evidence especially given the 
examiner couched his opinion in terms of "most likely."

Thus, the Board does not find that there is clear and 
unmistakable evidence that a bilateral foot disorder pre-
existed active service.  

However, even assuming that the veteran's pes planus with 
plantar fasciitis pre-existed active service, VA's General 
Counsel has held that to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2007).  A finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306- 7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

As noted above, the Medical Board determined that the 
veteran's pes planus with plantar fasciitis existed prior to 
service and was neither incident to nor aggravated by 
military service.  However, the assessment by the medical 
Board of the veteran's feet in December 2000 was bilateral 
moderate to severe pes planus with plantar fasciitis.  As 
noted above, the veteran's arches at entrance into service 
were normal, and eight months after entrance, physical 
examination showed mild pes planus.  In addition, the Medical 
Board noted that the veteran complained of foot pain for the 
prior four months and noted that all treatment was 
unsuccessful.  In addition, the Medical Board noted that the 
veteran was unable to run, march, or walk for prolonged 
distances.  The Medical Board did not determine that the 
veteran's symptoms were just temporary or intermittent flare-
ups.  

The Board notes that the August 2004 VA examiner stated, "... 
during the military, it appears on her service medical 
records that she was having pain in her arches, which is more 
consistent with an insertional posterior tibial tendonitis 
rather than a plantar fasciitis.  Based on my review of the 
records, it is apparent that there was some temporary 
aggravation that made to the posterior tibial tendons with 
her physical activity, as far as a portion of this from 
baseline.  It is not likely that service permanently 
aggravated the condition beyond its natural progression."  
Although the opinion is not quite clear, the Board assumes 
that the VA examiner found that the veteran's arch pain was 
temporary and the natural progress of the disorder. 

Given the evidence of progression of severity in the 
veteran's pes planus in the veteran's in-service medical 
records, the fact that the Medical Board did not explain why 
the veteran's pes planus with fasciitis was not considered 
aggravated by service, and the fact that the VA examiner 
expressed his opinion in terms of "not likely", the Board 
reaches the conclusion that the record, viewed as a whole, 
does not show by clear and unmistakable evidence that the 
veteran's pes planus with fasciitis pre-existed service or 
was aggravated by service.  

Because the presumption of soundness is not rebutted, the 
claim is treated as a simple claim for service connection.  
Wagner v. Principi, at 1096.

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

With respect to bilateral pes planus, the appellant clearly 
has a current disability.  The remaining question, therefore, 
is whether there is medical evidence of a relationship 
between the current disability and military service.  The 
Board notes that the August 2004 VA examiner noted that pes 
planus "is most likely a condition that someone has before 
and after the military."  The Board finds although this is a 
general statement regarding pes planus, it strongly suggests 
that the veteran's current bilateral pes planus has continued 
since the military.

As the first objective medical evidence of record of 
bilateral pes planus was during the veteran's military 
service, and the veteran continues to suffer from bilateral 
pes planus, the Board finds that the positive clinical 
evidence places the evidence of whether the veteran's current 
diagnosis of pes planus is related to his military service, 
at a minimum, in relative equipoise.  As such, service 
connection for bilateral pes planus is warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

However, with respect to plantar fasciitis, the post-service 
medical records are absent any treatment for plantar 
fasciitis.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-
settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service- 
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  Thus, the medical 
evidence fails to show that the veteran currently suffers 
from plantar fasciitis.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

With respect to bilateral foot swelling, the alleged disorder 
is actually just reported symptomatology.  Without a 
recognized injury or disease entity, VA is not authorized to 
award compensation for reported symptomatology.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a) (Service connection is awarded 
for "a particular injury or disease resulting in 
disability..."); see also Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999); aff'd in part sub nom.   Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) 
(The CAVC held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.)    

With respect to the other issues on appeal, the veteran 
contends that she suffers from hip problems, ankle problems, 
lower back problems, and leg pain all related to her service-
connected bilateral foot disability.  

The August 2004 VA examiner, determined that the veteran's 
lumbar spine, hips, legs and ankles were normal, and x-rays 
of both tib-fibs, hips, and lumbar spine were within normal 
limits.  However, private medical records include diagnoses 
of right ankle joint equinus in July 2004 and valgus 
deformity of bilateral knees in March 2004.  

In the absence of competent medical evidence that chronic 
plantar fasciitis, a disability manifested by bilateral foot 
swelling, a bilateral hip disability, a left ankle 
disability, or a lumbar spine disability, exists and that it 
was caused by or aggravated by the veteran's military 
service, the criteria for establishing service connection for 
plantar fasciitis, a bilateral hip disability, a left ankle 
disability, and a lumbar spine disability have not been 
established.  38 C.F.R. § 3.303. 

With respect to the veteran's right ankle and bilateral 
knees, in deciding whether the veteran has a current right 
ankle and/or bilateral knee diagnosis, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  Evans 
v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge.  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Id.

However, a more detailed discussion of the specific opinions, 
credentials of the diagnosticians, and circumstances of 
opinions in this case would not clarify the matter.  It would 
merely highlight that there is not a clear, rational basis 
for the Board to prefer one opinion to another.  Accordingly, 
the Board finds that the competent medical evidence of 
record, both for and against a finding that the veteran has a 
current right ankle and bilateral knee diagnoses, is in a 
state of equipoise. Accordingly, reasonable doubt is resolved 
in favor of the veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

However, no medical professional has ever related the 
veteran's right ankle or bilateral knee conditions to either 
her military service or to service-connected pes planus.  

As the preponderance of the evidence is against the claims 
for service connection for plantar fasciitis, bilateral foot 
swelling, a bilateral hip disability, a bilateral ankle 
disability, a lumbar spine disability, and a bilateral leg 
disability, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral pes planus is 
granted.

Entitlement to service connection for bilateral plantar 
fasciitis is denied.

Entitlement to a disability manifested by bilateral foot 
swelling is denied.

Entitlement to service connection for bilateral hip 
disability is denied.

Entitlement to service connection for bilateral ankle 
disability is denied.

Entitlement to service connection for a lumbar spine 
disability is denied.

Entitlement to service connection for a bilateral leg 
disability is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


